Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita, US PGPUB 2021/0063732 in view of Walters et al., US PGPUB 2021/0248955 hereinafter referenced as Walters.

As to claim 1, Kajita discloses a method comprising: at an electronic device including one or more processors, a non-transitory memory, and a see-through display: sensing a plurality of luminance values associated with ambient light from a physical environment, wherein the plurality of luminance values quantifies the ambient light arriving at the see-through display (e.g. HMD 101, fig. 3, wherein the HMD 101 comprises an image capturing unit 31 comprising an image capturing optical system 301 for capturing light in a physical space and an image capturing device 302 which converts light captured by the image capturing optical system 301 into an electrical signal); 
identifying respective portions of the plurality of luminance values, across the see-through display, based on corresponding portions of rendered image data ([0067] The display image data 801 in FIG. 8B is the image data that was rendered without considering the decrease in peripheral brightness of the display optical system 304 similarly to FIG. 8A); 
modifying one or more of the respective portions of the plurality of luminance values based on a function of predetermined display characteristics associated with the rendered image data, in order to generate one or more modified portions of the plurality of luminance values ([0081] A display control unit 901 performs control of the display unit 32 based on the control information added to the display image data received from the image processing apparatus 104. Here, information such as a setting parameter for when performing the image processing in the display image processing unit 608 in a later stage and a time stamp for achieving synchronicity between the display images for the left eye and the right eye are examples of the control information that is added to the display image data); 
modifying the corresponding portions of the rendered image data in order to generate display data, based on the one or more modified portions of the plurality of luminance values ([0067] the display image 804 is generated by performing processing to raise a pixel value of the display image data in order to compensate for the decrease in brightness of the display optical system 304); and 
displaying, on the see-through display, the display data ([0067] The HMD user is able to observe an image inside the active visible area 750 of the display optical system 304 inside the observation image 805 as the MR image, and in this case, an image whose decrease in peripheral brightness of the display optical system 304 has been corrected and looks natural will end up being observed).
Kajita does not specifically disclose sensing a plurality of luminance values associated with ambient light from a physical environment.
However, in the same endeavor, Walters discloses sensing a plurality of luminance values associated with ambient light from a physical environment (e.g. light sensors 25, fig. 1C; wherein using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and at least one second illuminance of a least one second ambient light externally directed respectively onto at least one second region of the displayed image on the front side of the display).


As to claim 11, Kajita discloses a system comprising: a sensor subsystem to sense a plurality of luminance values associated with ambient light from a physical environment, wherein the plurality of luminance values quantifies the ambient light (e.g. HMD 101, fig. 3, wherein the HMD 101 comprises an image capturing unit 31 comprising an image capturing optical system 301 for capturing light in a physical space and an image capturing device 302 which converts light captured by the image capturing optical system 301 into an electrical signal);
a luminance value identifier to identify respective portions of the plurality of luminance values based on corresponding portions of rendered image data ([0067] The display image data 801 in FIG. 8B is the image data that was rendered without considering the decrease in peripheral brightness of the display optical system 304 similarly to FIG. 8A);
a luminance value modifier to modify one or more of the respective portions of the plurality of luminance values based on a function of predetermined display characteristics associated with the rendered image data, in order to generate one or more modified portions of the plurality of luminance values ([0081] A display control unit 901 performs control of the display unit 32 based on the control information added to the display image data received from the image processing apparatus 104. Here, information such as a setting parameter for when performing the image processing in the display image processing unit 608 in a later stage and a time stamp for achieving synchronicity between the display images for the left eye and the right eye are examples of the control information that is added to the display image data);
a combiner to modify the corresponding portions of the rendered image data in order to generate display data, based on the one or more modified portions of the plurality of luminance values ([0067] the display image 804 is generated by performing processing to raise a pixel value of the display image data in order to compensate for the decrease in brightness of the display optical system 304); and 
a see-through display to display the display data ([0067] The HMD user is able to observe an image inside the active visible area 750 of the display optical system 304 inside the observation image 805 as the MR image, and in this case, an image whose decrease in peripheral brightness of the display optical system 304 has been corrected and looks natural will end up being observed).
Kajita does not specifically disclose sensing a plurality of luminance values associated with ambient light from a physical environment.
However, in the same endeavor, Walters discloses sensing a plurality of luminance values associated with ambient light from a physical environment (e.g. light sensors 25, fig. 1C; wherein using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and at least one second illuminance of a least one second ambient light externally directed respectively onto at least one second region of the displayed image on the front side of the display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kajita to further include Walters’s ambient light sensor in order to adjust the display brightness based on the surrounding ambient light with intention of viewing a clear image.

As to claim 20, Kajita discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with one or processors and a see-through display, cause the electronic device to: sense a plurality of luminance values associated with ambient light from a physical environment, wherein the plurality of luminance values quantifies the ambient light arriving at the see-through display (e.g. HMD 101, fig. 3, wherein the HMD 101 comprises an image capturing unit 31 comprising an image capturing optical system 301 for capturing light in a physical space and an image capturing device 302 which converts light captured by the image capturing optical system 301 into an electrical signal);
identify respective portions of the plurality of luminance values, across the see-through display, based on corresponding portions of rendered image data ([0067] The display image data 801 in FIG. 8B is the image data that was rendered without considering the decrease in peripheral brightness of the display optical system 304 similarly to FIG. 8A);
([0081] A display control unit 901 performs control of the display unit 32 based on the control information added to the display image data received from the image processing apparatus 104. Here, information such as a setting parameter for when performing the image processing in the display image processing unit 608 in a later stage and a time stamp for achieving synchronicity between the display images for the left eye and the right eye are examples of the control information that is added to the display image data);
modify the corresponding portions of the rendered image data in order to generate display data, based on the one or more modified portions of the plurality of luminance values ([0067] the display image 804 is generated by performing processing to raise a pixel value of the display image data in order to compensate for the decrease in brightness of the display optical system 304); and 
display, on the see-through display, the display data ([0067] The HMD user is able to observe an image inside the active visible area 750 of the display optical system 304 inside the observation image 805 as the MR image, and in this case, an image whose decrease in peripheral brightness of the display optical system 304 has been corrected and looks natural will end up being observed).
Kajita does not specifically disclose sensing a plurality of luminance values associated with ambient light from a physical environment.
(e.g. light sensors 25, fig. 1C; wherein using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and at least one second illuminance of a least one second ambient light externally directed respectively onto at least one second region of the displayed image on the front side of the display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kajita to further include Walters’s ambient light sensor in order to adjust the display brightness based on the surrounding ambient light with intention of viewing a clear image. 

As to claim 2, the combination of Kajita and Walters discloses the method of claim 1. The combination further discloses the predetermined display characteristics include a predetermined chromaticity characteristic associated with the rendered image data (Walters, [0012] vary light source controls of light sources of the light source array to change a luminous emittance of the light source array within the at least one second region of the displayed image based on calibration data stored in the memory so as to reduce a luminance difference between the first region and each of the at least one second region of the displayed image).

As to claim 3, the combination of Kajita and Walters discloses the method of claim 2. The combination further discloses the predetermined chromaticity characteristic is indicative of a tonal range associated with the rendered image data (Kajita, the image processing unit lowers a tone of image data outside the visible area, claim 8).

As to claim 4, the combination of Kajita and Walters discloses the method of claim 1. The combination further discloses the predetermined display characteristics are associated with an object represented by the rendered image data (Kajita, [0027] When compositing an image, by using depth information of a three-dimensional space or information related to a transparency of a CG object, it becomes possible to generate a composite image that considers the anteroposterior relationship between an object in a real space and a CG object or a semi-transparent composite image in which the CG object is transparent).

As to claim 5, the combination of Kajita and Walters discloses the method of claim 4. The combination further discloses the object is of an object type that satisfies a criterion (Walters, [0036] The ambient-light differences may be due from a randomly-shaped shadow cast by an object onto the display displaying an image, or from a bright beam of light hitting a display displaying an image in a darkened room, for example). 

As to claim 6, the combination of Kajita and Walters discloses the method of claim 4. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values includes applying a uniform luminance function to the one or more of the respective portions of the plurality of luminance values (Walters, [0053] reducing 110 the spatial luminance difference (e.g., in regions 60 and 65, for example) across the display may result in a more uniformly displayed image 120 observed by the user on display 15).

As to claim 7, the combination of Kajita and Walters discloses the method of claim 4. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values includes applying a luminance flattening function to the one or more of the respective portions of the plurality of luminance values (Walters, [0062] normalizing the display may be accomplished by computing the minimum and maximum value of each pixel in the displayed image and normalizing them, which smooths out the image to ensure uniformity).

As to claim 8, the combination of Kajita and Walters discloses the method of claim 1. The combination further discloses the predetermined display characteristics are associated with a scene background represented within the rendered image data, and wherein modifying the one or more of the respective portions of the plurality of luminance values includes applying a luminance smoothing function to the one or more of the respective portions of the plurality of luminance values (Walters, [0027] FIG. 3 shows an exemplary embodiment illustrating a method to correct an ambient-light illuminance difference by a shadow cast on mobile device display, in accordance with one or more embodiments of the present disclosure).

As to claim 9, the combination of Kajita and Walters discloses the method of claim 1. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values is a function of one or more display characteristics associated with the see-through display (Kajita, The HMD 101 of fig. 3 according to the present embodiment is assumed to be that of a video see-through type).

As to claim 10, the combination of Kajita and Walters discloses the method of claim 9. The combination further discloses the one or more display characteristics include a gamut range associated with the see-through display (Kajita, the controller 102 of fig. 1 comprises all sorts of image processing functions such as an image resolution conversion, a color space conversion, an optical system distortion correction, and image encoding as well as a transmission function).

As to claim 12, the combination of Kajita and Walters discloses the system of claim 11. The combination further discloses the predetermined display characteristics include a predetermined chromaticity characteristic associated with the rendered image data (Walters, [0012] vary light source controls of light sources of the light source array to change a luminous emittance of the light source array within the at least one second region of the displayed image based on calibration data stored in the memory so as to reduce a luminance difference between the first region and each of the at least one second region of the displayed image).

As to claim 13, the combination of Kajita and Walters discloses the system of claim 12. The combination further discloses the predetermined chromaticity characteristic is indicative of a tonal range associated with the rendered image data (Kajita, the image processing unit lowers a tone of image data outside the visible area, claim 8).

As to claim 14, the combination of Kajita and Walters discloses the system of claim 11. The combination further discloses the predetermined display characteristics are associated with an object represented by the rendered image data (Kajita, [0027] When compositing an image, by using depth information of a three-dimensional space or information related to a transparency of a CG object, it becomes possible to generate a composite image that considers the anteroposterior relationship between an object in a real space and a CG object or a semi-transparent composite image in which the CG object is transparent).

As to claim 15, the combination of Kajita and Walters discloses the system of claim 14. The combination further discloses the object is of an object type that satisfies a criterion (Walters, [0036] The ambient-light differences may be due from a randomly-shaped shadow cast by an object onto the display displaying an image, or from a bright beam of light hitting a display displaying an image in a darkened room, for example).

As to claim 16, the combination of Kajita and Walters discloses the system of claim 14. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values includes applying a uniform luminance function to the one or more of the respective portions of the plurality of luminance values (Walters, [0053] reducing 110 the spatial luminance difference (e.g., in regions 60 and 65, for example) across the display may result in a more uniformly displayed image 120 observed by the user on display 15).

As to claim 17, the combination of Kajita and Walters discloses the system of claim 14. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values includes applying a luminance flattening function to the one or more of the respective portions of the plurality of luminance values (Walters, [0062] normalizing the display may be accomplished by computing the minimum and maximum value of each pixel in the displayed image and normalizing them, which smooths out the image to ensure uniformity).

As to claim 18, the combination of Kajita and Walters discloses the system of claim 11. The combination further discloses the predetermined display characteristics are associated with a scene background represented within the rendered image data, and wherein modifying the one or more of the respective portions of the plurality of (Walters, [0027] FIG. 3 shows an exemplary embodiment illustrating a method to correct an ambient-light illuminance difference by a shadow cast on mobile device display, in accordance with one or more embodiments of the present disclosure). 

As to claim 19, the combination of Kajita and Walters discloses the system of claim 11. The combination further discloses modifying the one or more of the respective portions of the plurality of luminance values is a function of one or more display characteristics associated with the see-through display (Kajita, The HMD 101 of fig. 3 according to the present embodiment is assumed to be that of a video see-through type).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
3/25/2022